RECEIVED

ASHEVILLE, N.C.
Jonathan E. Greene

AUG 19 2019 401 Paint Fork Road
Barnardsville, NC 28709

Clerk, U.S. Dist. Court (C) (828) 713-9092
W. Dist. of N.C. August 17, 2019

U.S. District Judge Robert Conrad
United States Courthouse

100 Otis Street

Asheville, NC 28801-2611

U.S. District Judge Robert Conrad
235 Charles R. Jonas Federal Bldg.
401 West Trade Street

Charlotte, NC 28202

Attorney General Josh Stein
Attorney General’s Office
$001 Mail Services Center
Raleigh, NC 27699-9001

Dear Sirs:

My name Is Jonathan Greene. i am a citizen of Buncombe County as well as a retired employee of the
Buncombe County Tax Department. | have read online in the media that friends of conspirators of the
management financial scandal within Buncombe County have written to Judges in regards to their
character in hopes of a lighter sentence. | also have read where those Involved have taken deals in
order to lighten their sentence. This is not one of those letters.

Wanda Greene, Mandy Stone, Jon Creighton, Michael Greene and now Ellen Frost are the only ones
the public knows have had cases filed against them. However, this leaves our those who reportedly
took retention bonuses, most of whom have since retired. There were a reported eleven (11) of them
that accepted these bonuses. Unnecessary bonuses as that they were all within retirement in the
coming months or years and were in no way going to leave their posts. Those pay spikes were reported
as income. | contacted the retirement system myself because knowing that | had left due to a disability |
was receiving half of what | made as an employee. The thought of these people receiving ill gotten gains
and the pay spike effectively giving them a retirement at their full pay was and Is an insult. The
retirement system informed me that they were aware of the pay spikes and that they did not include
them in their retirement, That the county will receive invoices to pay for those spikes. And will until
those retirement benefits are no longer required.

But you do not only have those eleven (11) who took those retention bonuses, you also have their
replacements they hand picked for when they retired. Some of whom do not meet qualifications or
educational requirements of the job they had previously, much less the bump up to a position of power
with a considerable pay bump as well.

Case 1:18-cr-00088-RJC-WCM Document 70 Filed 08/19/19 Page 1 of 2

 

 
Many of the citizens of Buncombe County heavily doubt that all the conspirators have been captured
and are being brought to justice. The ones that are...have the nerve to ask for delays In trials, delays in
sentencing, special rights to see or visit people, to go on vacations and now to ask for no prison time?l?
Please believe me when | say that this is what goes to show people that people with money (albeit
stolen money} can get away with anything. They shouldn't be afforded lighter penalties, but be
punished to the fullest extent of the law. They have schemed to steal taxpayer monies, and in cases,
some even made the appearance of trying to abscond with it. There should be no deals. No perks. No
leniency for their embezzlement of taxpayer funds for which they were supposed to be the stewards.

As a retired employee, {| can attest to rumors that were spread for years about the unknown waste of
money that was occurring. Appointing employees to created jobs until they were able to be placed In
one. | myself can attest to being forced to work overtime and was told to not report that time on my
timesheet by a supervisor. Receiving no monetary compensation or paid time off in lieu of those hours.
And when I say hours, | mean the equivalent of a month’s worth of overtime pay or leave time. The
second time it occurred, | complained to then County Manager Greene. | had a meeting with her and
she informed me that the action was a federal crime and asked If my intent was to sue. | explained no, |
wanted reimbursed and not to be asked to do that ever again. | barely made it back to my office before
being called to the supervisor’s office and screamed at by the supervisor because he was mad | had
embarrassed him and the director. Being told that their budget...taxpayer money...was theirs to do with
as they pleased. And over the coming weeks, was shoved into a different job as a punishment. Being
admonished due to unsubstantiated claims that | was unprofessional...but when | asked for
specifics...and to be faced with my accuser...he stuttered and backtracked his comments and made them
non-specific and even more vague. There are a vast amount of instances where those accused and the
ones that took their place habitually made employees lives miserable and eventually terminated them.
Many of whom they forced into resigning saying, a firing would look really bad on your record.

These people abused their employees and were abusive towards taxpayers. Even to the point of
calling them customers instead of taxpayers.

So, in writing all of this, what | am asking is that the wrong doings of these people dictate their fates.
Not the supposed good deeds. Not the feigned attempt of showing their gentier sides. But punishing
the side of them that enabled, actively sought after and promoted thelr illegal activities and ill-gotten

gains. They knew when they had their jobs that such impropriety would justify them lJosing their
retirement...yet they persisted.

Thank you very much for your time.

BRreshon Pheone

Jonathan Greene

Case 1:18-cr-O0088-RJC-WCM Document 70 Filed 08/19/19 Page 2 of 2
